08/12/2020


         IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 20-0005


                                      PR 20-0005
                                                                             FILED
                                                                             AUG 1 2 2020
                                                                        Bowen
IN RE THE MOTION OF JOHN C. BOYD FOR                                  Clerk of Greenwood
                                                                     O
                                                                       o  t f Supreme Court
                                                                          i
ADMISSION TO THE BAR OF THE STATE OF                                         ERMnntana

MONTANA



      John C. Boyd has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V ofthe Rules for Admission, Admission on Motion. The Bar Admissions
Administrator ofthe State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Boyd has provided the necessary documentation
and has satisfied the requirements prerequisite to admission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, John C. Boyd may be sworn in to the practice oflaw in the State ofMontana.
Arrangements for swearing in may be made by contacting the office of the Clerk of the
Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this I a-- day of August, 2020.



                                                             Chief Justice
1   /.4r.44'
          5  %




           414.,
    Justices